Title: From Thomas Jefferson to Thomas Pinckney, 26 June 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia, June 26th. 1793

I enclose you a copy of a letter I have written to Mr. Hammond, and of the papers accompanying it, on the subject of the Snow Suckey, and her cargo belonging to citizens of the United States, captured by an  English privateer, and carried, as is supposed, into Jamaica. I will ask you to obtain, without delay, orders from the British Government to proper persons in their Colonies, to have justice rendered immediately to the complainants and due punishment inflicted on the offenders, if the case shall be as has been stated. I think it would be proper also to make this the occasion of obtaining from that Government, general orders to their West India colonies, to watch, with vigilance, over violations of this kind, which, probably will be multiplied on us, and of which those Colonies will be the receptacle. I have the honor to be, with much respect & esteem Sir, Your most obedient and most humble servant

Th: Jefferson

